DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
 	Applicant’s amendment and reply have been received and entered into the case.  Claims 19 – 21, 29 and 33 – 48 are pending and have been considered on the merits.  All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted August 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 – 21, 29, 33 – 37 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 and its dependents are drawn to a method for reducing the risk of developing an eye disease or equilibrium dysfunction, the method comprising providing and ingesting a compositions comprising Lactobacillus to a subject at risk thereof, wherein the subject is at least 55 years old. The specification as originally filed fails to describe this method. Rather, the specification describes conducting surveys of individuals aged 65 years or older, wherein they report by recollection of whether certain conditions or diseases occurred; and how often they recall ingesting a product containing a specific strain of Lactobacillus casei; for the previous 5 – 10 years. The specification describes collecting recalled data, excluding any data showing any subject having disease, and presenting any remaining data as a correlation for reducing risk of eye disease or equilibrium disease. This is not the same as a method for reducing the risk of developing eye or equilibrium disease in a subject, wherein the subject ingests a composition comprising a Lactobacillus and is at least 55 years old. Moreover, the specification fails to describe such methods. This is a new matter rejection.  

Response to Arguments
Applicant argues that specification as originally filed describes methods for reducing risks in a subject wherein the subject is at least 55 years old since test subjects were 65 years old and were asked to provide recalled information covering the previous 10 years.
However, this fails to persuade as this argument is not commensurate in scope with the claimed invention. The specification fails to describe a method for reducing method for reducing the risk of developing an eye disease or equilibrium dysfunction, wherein a composition comprising Lactobacillus is provided to and ingested by a subject at risk thereof, wherein the subject is at least 55 years old. Rather, the specification describes a method for asking subjects that are 65 years old to recall their ingestion of Lactobacillus casei. Moreover, an exercise in anamnesis is not the same as describing a method such that one in the art would know the inventors had possession of the claimed method.


Previous rejections over claims 47 – 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s reply filed 07.15.2022, pages 6 – 7.
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19 – 21, 29, 33 – 37 and 47 are rejected under 35 U.S.C. 102a1and 102a2 as being anticipated by Toi et al. (US 8778332). 
Regarding claims 19 – 21, 33 – 35, Toi teaches a method for reducing the risk of disease in a subject, the method comprising providing and ingesting a composition (an ingestible composition) comprising Lactobacillus to a subject (abstract, col.2 line 25-31, col.3 line 9-20) 4 times a week for 10 or more years (or at least 3 times a week for 5 or more years) before developing the disease (or so that the ingestible composition is ingested before disease onset) (col.5 line 29-46). The subject may be 55 years old (examples, col.6). 
The instant specification defines “reduction of risk of developing a disease” as prevention or delay of disease onset.  Since the specification fails to disclose how one might determine or positively attribute either result with the method, the claims are interpreted to encompass no specific result of the method since the disease may be prevented or not prevented.  Moreover, the claims are interpreted to encompass administering the claimed composition with no specific or measurable result.  
	The instant specification further fails to define a subject at risk of developing an eye disease or an equilibrium dysfunction.  The specification indicates several eye diseases and equilibrium dysfunctions are caused by age, such as cataract, glaucoma, age related macular degeneration and vitreous floater, and that such disease occurs during middle and old age (p.2-3).  The specification specifies that the method is not for treating a disease that has occurred, but rather is specifically for ingestion of the agent (Lactobacillus) before onset of the disease or dysfunction (p.9).  This is interpreted to mean that the method is specifically preventative in nature, that a treating population is not required to have the claimed diseases or dysfunction, and that the treating population is not limited to any particular group or subject.  
As such, since Toi teaches administering the same composition (Lactobacillus) to the same subject at the same frequency (4 times a week for 10 or more years is at least 3 times a week for 5 or more years), then practicing the methods of Toi must necessarily reduce a risk of developing an eye disease or an equilibrium disease in a subject that is at risk of developing an eye disease or equilibrium dysfunction as disclosed by applicant.
Regarding claims 29, 37, 47, the bacteria is Lactobacillus casei YIT 9029 (FERM BP 1366) (abstract, col.3, 5, claims) and the composition includes 105 – 1013 CFUs of Lactobacillus casei (col.5 line 29-46).
Therefore, the reference anticipates the claimed subject matter. 


Response to Arguments
Applicant argues that the prior art is drawn to reducing breast cancer and that the treating populations are not necessarily the same; that not all subjects in Toi are at risk of developing an eye disease or equilibrium dysfunction in every circumstance as required by the claims; and that Toi does not teach subjects that are at least 55 years old.
 However, these arguments fail to persuade.
Regarding applicant’s argument that the prior art is drawn to preventing or reducing breast cancer and are therefore different treating populations, it is iterated that the instant claims do not require a specific treating population.  Rather the claimed method is specifically preventative in nature, and only requires that the subject is at risk of developing an eye disease or equilibrium dysfunction.  As stated above, such a subject is not defined.  Moreover, it is maintained that the prior art teaches administering the same composition to the same treating population as stated above.
Regarding the argument that not all subjects in Toi are at risk of developing an eye disease or equilibrium dysfunction in every circumstance as required by the claims, it is iterated that the specification fails to define a subject at risk of developing an eye disease or equilibrium dysfunction.  Rather the specification merely discloses the diseases and/or dysfunction may occur in “middle or old age” and that the compositions are preventatively administered to any subject at risk to aging.  This is interpreted to mean that the method is preventative in nature and that the treating population is not required to eventually have the claimed diseases or dysfunction.  
Regarding the age of the subject, Toi teaches subjects that are 55 years old (examples).
For these reasons, the claims are rejected. 

Allowable Subject Matter
Claims 38 – 46 and 48 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699